Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust confirms its September cash distribution and provides updates on the proposed changes to the Alberta royalty rules and hedging activities CALGARY, Sept. 24 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") confirms that its September 2007 cash distribution will be CDN$0.34 per trust unit payable on October 15, 2007 to unitholders of record on September 28, 2007. The ex-distribution date is September 26, 2007. The CDN$0.34 per unit is equivalent to approximately US$0.34 per unit (before deduction of any applicable Canadian withholding tax), using a current currency exchange of one Canadian dollar equals one US dollar. Registered unitholders with U.S. addresses will receive their distributions directly from our transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date. Non-registered U.S. unitholders will receive their distributions through their brokers. On September 18, 2007, the Alberta Royalty Review Panel released recommendations proposing changes to the Alberta oil sands and conventional oil and natural gas royalty programs for the consideration of the Government of Alberta. Changes proposed include higher royalty rates on high productivity wells and lower rates on low productivity wells depending on commodity prices, the imposition of an "oil sands severance tax" and the removal of the "old" well classification that attracts a higher royalty rate under the current Alberta royalty system. At present, approximately sixty percent of Penn West's production and revenue is derived from producing oil and natural gas assets on crown leases in Alberta. We currently believe that, if adopted as proposed, the impact of the suggested changes on our cash flow from operating activities will not be material due to the mature nature of the majority our producing assets. We are, however, concerned about the likely impact of the proposed changes on oil sands development and production, experimental enhanced oil recovery projects and further exploration in the province. Our concerns are shared by the Canadian Association of Petroleum Producers ("CAPP"), and we will participate with CAPP to provide feedback and analysis to the Government of Alberta as it reviews the panel's recommendations. On May 31, 2007, Penn West issued US$475 million of notes repayable in US dollars maturing in eight to fifteen years. Penn West recently entered into foreign exchange contracts to fix the repayment amount, in Canadian dollars, on US$250 million of these notes at an exchange rate of one Canadian dollar is slightly in excess of one US dollar. Penn West also recently entered into crude oil (WTI) collars with a total volume of 5,000 barrels per day for the second half of the 2008 calendar year.
